Citation Nr: 1729919	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-44 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the need for aid and attendance of another person or on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The December 2008 rating decision granted entitlement to service connection for PTSD and assigned a rating of 50 percent, but no more, effective September 11, 2008.
 
The February 2015 rating decision denied entitlement to special monthly compensation based on the need for aid and attendance of another person or on account of housebound status.

The Veteran's spouse testified on his behalf at a May 2017 hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.

Compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.

'Bedridden' will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to be in need of regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where a veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for the following disabilities: (1) PTSD, rated 50 percent disabling effective September 11, 2008; (2) diabetes mellitus, type II, rated 20 percent disabling from May 21, 2009; (3) post operative shell fragment wound, left thigh, with secondary infection, rated 10 percent disabling effective August 1, 1969; (4) scar, anterior thigh, rated 0 percent disabling from April 29, 2002, and 10 percent disabling from November 20, 2014; and (5) diabetic nephropathy, rated 0 percent disabling from May 21, 2009.

The evidence the Veteran has submitted in support of his claim describes his need for the regular aid and attendance of another person based on the combined effect of nonservice-connected disabilities and service-connected disabilities.  See October 2014 statement from R.S., APRN-BC, FNP, DNP; October 2014 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance; August 2009 statement from Dr. S.B.  The Board notes that no aid and attendance or housebound status examination that considers only service connected disabilities has been conducted.  The Board finds it necessary to remand this claim in order to obtain such an examination.

The Veteran has also claimed entitlement to an initial rating in excess of 50 percent for PTSD.  The record reflects that he last underwent a VA examination for this issue in November 2008.  The Board finds that a remand is necessary in order to obtain an updated examination to ensure that there is sufficient evidence to evaluate the severity of the Veteran's PTSD for the entire appeal period. 

The Board notes that the Veteran is unable to leave his home.  In order to obtain the requested examinations, it will most likely be necessary to make alternative arrangements.  All appropriate measures should be taken to attempt to complete this examination, including consultation with his spouse, who has been named his guardian/conservator.

Finally, the Veteran should be given the opportunity to submit any pertinent records, or to have VA obtain any pertinent records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Ask the Veteran (or his spouse) to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Afford the Veteran a VA examination to determine the current severity of his PTSD. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

4.  Schedule the Veteran for an appropriate examination to determine eligibility for special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The claims file must be provided to and be reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner must specifically address these questions regarding the Veteran's service-connected disabilities:

(a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable?

(b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?

(c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?

(d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?

(e) Does he have any disability that requires that he remain in bed?

(f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

The Veteran is service-connected for the following disabilities: (1) PTSD; (2) diabetes mellitus, type II; (3) post operative shell fragment wound, left thigh, with secondary infection; (4) scar, anterior thigh; and (5) diabetic nephropathy.

In answering these questions, the examiner may only consider impairment caused by service-connected disabilities.  No impairment by nonservice-connected disabilities may be considered.

The medical rationale for all opinions expressed should be provided.

5.  The Board notes that, given the Veteran's housebound status, special accommodations (such as examination via home visit, videoconference, or by telephone) may have to be made in order to complete an examination, and just a record review and opinion by an examiner may have to be conducted in the claim for aid and attendance of another person/ housebound status.  The scheduling body should coordinate with the Veteran's spouse to determine the best way in which to ensure these examinations are completed.  

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




